Citation Nr: 1629978	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  13-36 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).




WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to April 1968.  His awards and decorations include the Purple Heart Medal and the Combat Infantryman Badge (CIB).

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii that in relevant part granted service connection for PTSD and assigned an initial rating of 10 percent disabling effective from October 31, 2011.  During the course of the appeal the RO increased the initial rating to 30 percent; the Board has characterized the issue accordingly on the title page.

In February 2014 the Veteran testified in a hearing before the RO's Decision Review Officer (DRO).  A transcript of his testimony is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

From October 31, 2011, the disability picture associated with the Veteran's PTSD has most closely approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks but generally performing satisfactorily.


CONCLUSION OF LAW

The requirements for an initial rating for PTSD higher than 30 percent disabling have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran's Claims Assistance Act (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

The initial rating issue on appeal arises from an original grant of service connection.  In Dingess/Hartman v. Nicholson, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in regard to those issues has been satisfied.

Regarding VA's duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained.   The Veteran's service treatment records were obtained, along with all identified and available post-service treatment records.   The Veteran reports having been awarded Social Security Administration (SSA) disability benefits; where there is actual notice to VA that the appellant is receiving disability benefits from SSA, VA generally has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon.  Baker v. West, 11 Vet. App. 163 (1998); Hayes v. Brown, 9 Vet. App. 67 (1996).  However, VA's duty to assist applies only to relevant SSA records.  In light of this, the Federal Circuit remarked that the legal standard for relevance requires VA to examine the information it has related to medical records, and, if there exists a reasonable possibility that the records could help the veteran substantiate the claim, to obtain those records.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (finding VA was not obligated to obtain SSA records when the SSA grant was for orthopedic disability and the VA claim under review was for a psychiatric disorder).  In this case, the Veteran reported during a VA biopsychosocial assessment in May 2011 that he had been granted SSA disability benefits after being diagnosed with Parkinson's disease and kidney disease.  As the SSA grant of disability appears to be for disorders unrelated to the service-connected psychiatric disability on appeal the Board finds the duty to assist does not include obtaining the Veteran's SSA records.     

The Veteran has been afforded a hearing before the RO's DRO, in which he provided testimony in support of his claim.  He has been advised of his entitlement to a hearing before the Board in support of his appeal but he declined such a hearing.  

The Board also finds that the medical evidence of record provides sufficient basis for the Board to adjudicate the increased-rating issue presently on appeal.  The Veteran's most recent compensation and pension examination was performed in February 2012, but the Veteran does not assert, and the evidence of record does not suggest, that his symptoms have increased significantly in severity since that examination.  

There is no indication of existing evidence that should be obtained before the Board adjudicates the claims on appeal.  In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Applicable Legal Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.      See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is rated under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411.  In relevant part, the rating criteria are as follows.  

A rating of 30 percent is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally performing satisfactorily, with routine behavior, self-care and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A rating of 70 percent is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A rating of 100 percent is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behaviour; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.   

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The Mauerhan Court stated that the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code; instead, the rating specialist is to consider all the symptoms of a claimant's condition that affect the level of occupational and social impairment and if the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, equivalent rating will be assigned.  Mauerhan, 436, 443.  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty    in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational or school functioning (e.g., occasional truancy or theft within the household) but generally functioning pretty well and has some meaningful personal relationships.

The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Evidence and Analysis

The period under review begins October 31, 2011, the date service connection became effective.

VIRTUAL VA  A VA mental health clinic (MHC) note in November 2011 shows the Veteran complained of insomnia and nightmares; he also reported exaggerated startle to loud noises and reduced social contact (he regularly went golfing on Fridays but otherwise had reduced his contacts with friends).  He also endorsed feelings of shame and guilt and blunting/numbing of emotions.  The Veteran reported having a current lady friend (his wife died several years earlier) and weekly telephone contact with his children.  The Veteran had been employed by the telephone company for 19 years but had not worked since his recent kidney transplant.  Mental status evaluation (MSE) showed the Veteran to be alert and oriented times three.  His speech was normal in rate and rhythm.  The Veteran was casually dressed, and his mood was mixed and anxious.  There were no psychoses or delusions and the Veteran was cognitively intact.  He had good insight and judgment, and he denied suicidal or homicidal ideation.  The clinician entered an impression of PTSD and generalized anxiety disorder (GAD) and a GAF of 58.

VIRTUAL VA  Also in November 2011 the Veteran took the Breck Depression Inventory (BDI) and scored 32, indicative of severe depression.  However, a cautionary note states that this is a self-reported assessment and not sufficient by itself for use in diagnostic purposes. 

VIRTUAL VA  Later in November 2011 the Veteran reported to a VA psychologist that his biggest problem was inability to move on from initial frustration after his return from Vietnam.  He stated his current symptoms included sleep disturbance, hypervigilance, avoidance of crowds and having anyone behind him, intrusive memories, emotional distancing, social avoidance, anhedonia and feelings of guilt over having survived Vietnam while others did not.  Some of these symptoms had been present since his return from Vietnam, and others since his wife's death five years earlier.  The Veteran stated the only two people he allowed into his "inner circle" of confidence were his lady friend and his best friend.  The Veteran admitted fleeting suicidal ideation but denied active plan or intention.  The psychologist's impression was PTSD, rule out depressive disorder not otherwise specified (NOS).

VIRTUAL VA  In January 2012 the Veteran's attending VA psychologist noted the Veteran had manifested increased intrusive memories and sleep disturbances since beginning PTSD therapy.  The Veteran also reported continued bereavement on the death of his wife, who had been his major support in life.  He also reported stress due to ongoing hostility between his lady friend and his children and conflict with his lady friend regarding their prospects for a long-term relationship.   

VIRTUAL VA   In a February 2012 MHC counseling session the Veteran reported he was socially isolating himself only from people who were close to him, such as his lady friend and his children, but he was reaching out and reconnecting with people from his past and with formerly estranged family members and was again attending church.  However, he continued to struggle with intrusive memories, nightmares, avoidance and feelings of guilt related to his experiences in Vietnam.  The Veteran's current score on the BDI was 20, indicating moderate depression.  However, later the same month his score on the BDI was 29, indicating severe depression.   

The Veteran had a VA PTSD examination in February 2012, performed by a psychologist.  The Veteran reported having good rapport with his family; he also reported engaging in social and recreational activities.  He denied assaultiveness or recent legal problems.  The Veteran reported having worked odd jobs during the first 20 years after separation from service because he would tend to isolate himself at work and quit after six months.  From 1988 to 2008 he worked for the telephone company until he was offered early retirement; he had not worked since then.  The Veteran denied occupational impairment or time lost at his most recent job.  The Veteran endorsed the following PTSD-related symptoms: recurrent and distressing recollections, avoidance of thoughts and activities reminiscent of trauma, markedly diminished interest or participation in significant activities, difficulty falling or staying asleep and hypervigilance.  The examiner noted that for VA rating purposes the Veteran presented with the symptoms of anxiety and chronic sleep impairment; the other symptoms cited in the rating schedule (memory loss, panic attacks, etc.) were not shown.  The examiner diagnosed PTSD and assigned a GAF of 65.  The examiner stated the Veteran's disability level most closely approximated mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of stress, or requiring continuous medication (the Board notes this description conforms to the schedular criteria for a 10 percent disability rating).

Based on the examination report cited above the RO issued the rating decision on appeal assigning an initial disability rating of 10 percent.

VIRTUAL VA  The Veteran had a VA MHC biopsychosocial assessment in March 2012.  The Veteran presented with symptoms including intrusive memories, nightmares, hypervigilance, social isolation, emotional distancing, sleep disturbance and avoidance.  The Veteran reported he had been able to manage his symptoms for many years with the support of his wife, but since her death his symptoms had returned, especially intrusive memories of Vietnam.  He now had increased sleep disturbance, with 3-4 hours of sleep per night that were interrupted by nightmares 2-3 times per week.  He also reported hypervigilance especially at night, hyperstartle to loud noises and avoidance of reminders of the trauma, crowded areas and anywhere he felt unsafe.  The Veteran admitted past passive suicidal ideation without intent or plan but denied current homicidal or suicidal ideation.  The Veteran reported having a close relationship to his children there was stress because his daughters disapproved of his current romantic relationship.  MSE showed the Veteran to be neatly dressed and groomed.  He was alert and oriented times four but his mood was depressed and his affect congruent with mood.  Speech was normal.  Stream of thought was normal and coherent and there was no unusual thought content.  There were no perceptual delusions.  The clinician diagnosed chronic PTSD, depressive disorder NOS and bereavement but did not assign a GAF.     

VIRTUAL VA  MHC counseling notes in March 2012 show the Veteran had fluctuating occurrences of reported sleep disturbance and nightmares but generally had some improvement in his ability to function around other people.  His BDI score was 16, suggestive of mild depression.



VIRTUAL VA  A VA neurology clinic note in April 2012 states the Veteran had appropriate interaction and was able to follow multistep commands without difficulty.  Also in April 2012 the Veteran presented to the MHC complaining of continued intrusive memories and sleep disturbances, as well as continued conflict with his lady friend; his BDI score was 26, suggestive of moderate depression.  Later that month he complained of continued relationship problems and guilt related to Vietnam, and his BDI score was 30, suggestive of severe depression.

VIRTUAL VA  Also in April 2012 the Veteran had a VA occupational therapy consult in conjunction with his treatment for Parkinson's disease.  The clinician noted the Veteran to be alert and oriented times four.

VIRTUAL VA Also in April 2012 the Veteran had a VA dermatology consult due to skin lesions.  The clinician noted the Veteran to be well-dressed and well-groomed, alert and oriented times three.  The Veteran's mental status was coherent and conversant.  

VIRTUAL VA  In June 2012 the Veteran presented to the VA MHC complaining of increased anger and PTSD symptoms since his last session in April.  He reported increased intrusive thoughts, anger/irritability, violent dreams/nightmares, social isolation, distancing and avoidance behaviors, and also reported increased relationship problems.  He explained he had taken a break from therapy because his life pressures had become overwhelming in conjunction with the prolonged exposure (PE) therapy.  The Veteran stated he wished to return to PE therapy but was undecided about doing so.  Later in June 2012 the Veteran reported that things were "going great" and that he had obtained a full-time sales job and he no longer needed to address his traumas.

VIRTUAL VA  VA nephrology clinic notes in May and June 2012 state the Veteran reported feeling really good, with good energy and sleeping well.  He also reported he was currently participating in ballroom dancing.

In his Notice of Disagreement (NOD), submitted in September 2012, the Veteran asserted he gets four hours of sleep per night and has nightmares in which his hands are covered with blood; as a result he is always tired.  He stated that due to hypervigilance and suspiciousness he cannot stand to have anyone sit behind him or approach from behind.  On some occasions the Veteran becomes so depressed he does not leave his apartment for days.

With his substantive appeal, received in December 2013, the Veteran submitted a letter describing extreme social isolation, depression, disregard for personal hygiene and extreme irritability.  He stated that he had attempted to work in 2012 but was terminated after a few weeks; he earned nothing in 2013.  He again reported nightmares 2-3 times per week related to his combat experiences.

In his February 2014 hearing before the RO's DRO the Veteran testified that his lady friend no longer wants to associate closely with him because he seeks out fights and cannot tolerate being around other people; they were formerly close but now see each other only once or twice per week.  He described having worked successfully for the telephone company for 15 years because it was a very structured environment, but his functioning deteriorated after he accepted a buyout and stopped working at that company.  The Veteran subsequently tried to return to work but could not keep a job due to his inability to be around people.  The Veteran described continued nightmares and sleep impairment.  The Veteran stated that when he goes into public places he is hypervigilant ; when he attended church he insisted on taking the back pew so nobody could approach him from behind, and because that is no longer possible he no longer attends church.  He testified that he is aware he might qualify for higher rating if he would show poor hygiene, but he is a proud person and will not pretend to be unable to care for himself.      
 
The Veteran had a VA Parkinson's disease examination in March 2014 in which he described mild insomnia.  The examiner noted the Veteran's speech to be normal.  There was no indication of depression, cognitive impairment or dementia as due to the disease.

On review of the evidence above the Board finds the Veteran's disability picture throughout the period under review has most closely approximated the criteria for the currently-assigned 30 percent rating (occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally performing satisfactorily, with routine behavior, self-care and conversation normal).  In that regard, there is no clinical or lay evidence of difficulty related to conversation or self-care, and no clinical evidence of abnormal behavior.  The Veteran reports episodes of bellicose overreaction when he is irritable, but not to a degree that suggests an abnormality of routine behavior.  Further, symptoms of depressed mood, anxiety, suspiciousness and chronic sleep impairment are specifically envisioned in the criteria for the 30-percent rating.

Of the characteristic symptoms associated with the higher 50 percent rating, the Veteran is shown to have disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  The other characteristic symptoms associated with the 50 percent rating (flattened affect, abnormalities of speech, panic attacks, difficulty in understanding complex commands, impairment of short-term and long-term memory, impaired judgment and impaired abstract thinking) are entirely absent and are in fact disproved during MSEs of record.  More important, MSEs and other clinical records consistently show the Veteran to have no impairment of cognition, judgment, insight or communication.  Thus, the Veteran is shown to generally function satisfactorily, and the Board cannot find that his disability picture more closely approximates the criteria for the higher rating.

GAF scores are not assigned under the current DSM-5, but during the course of the period under review the Veteran had GAF scores of 58 in November 2011 and 65 in February 2012.  GAF of 58 is in the upper range of "moderate" difficulty with social, occupational or school functioning, while GAF of 65 is in the middle range of "mild" difficulty with such functioning.  Thus, the GAF scores of record are consistent with the currently-assigned 30 percent rating, as well as the symptoms recorded in treatment records.

The Board has found no distinct period during which the criteria for higher evaluation were met, so "staged" ratings are not for application.  

The Veteran asserts on appeal that his symptoms are of such severity as to warrant a rating of 75 percent for PTSD.  However, while the Veteran is competent to report his observable symptoms, the Board assigns a higher probative value to the MSEs and similar objective clinical treatment records in determining the Veteran's overall functional capacity.   

The Board has also considered whether the Veteran's disabilities on appeal present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

As noted below, the rating criteria in this case reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  Id. at 115. 

The schedular rating criteria for mental disorders reasonably describe the Veteran's PTSD-related disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  Also, the Board has considered all psychiatric symptomology in determining the Veteran's functional impairment, not just the symptoms listed in the rating criteria.  Mauerhan, 16 Vet. App. 436.  The Board finds the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is accordingly adequate.  Thun, 22 Vet. App. 111, 115.  Consequently, referral of PTSD for extraschedular consideration is not warranted. 

A claim for total disability rating based on individual unemployability (TDIU) is part of a claim for increased compensation; however, there must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In this case the RO sent the Veteran a letter in May 2014 advising him that he meets the schedular criteria for TDIU and inviting him to submit an enclosed VA Form 21-8940 (Veteran's Application for Increased Benefits based on Unemployability), but the Veteran did not respond.  The RO thereupon issued a rating decision in June 2014 that denied TDIU based on the Veteran's failure to pursue the claim; the Veteran did not appeal.  The Board accordingly finds that a claim for TDIU is not raised by the rating issue on appeal.

Finally, the Board must adjudicate claims for special monthly compensation (SMC) that are reasonably raised by the record.  Akles v. Derwinski, 1 Vet. App. 118 (1991).  SMC at the housebound rate is payable where a veteran has a single service-connected disability rated as 100 percent and has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily system.  38 U.S.C.A. § 1114(s).  The regulations pertinent to TDIU allow VA to construe a "single service-connected disability" to include disabilities resulting from a common etiology, in this case, the Veteran is service-connected for Parkinson's disease rated at 30 percent, with secondary right upper extremity tremors rated at 40 percent, left upper extremity tremors rated at 30 percent, loss of autonomic movements rated at 10 percent, bradykinesia of the left lower extremity rated at 10 percent and bradykinesia of the right lower extremity rated at 10 percent.  However, the United States Court of Appeals for the Federal Circuit has held that the criteria relating to TDIU are not applicable to a claim for SMC, and that a Veteran must literally have at least one service-connected disability rated at 100 percent in order to qualify for SMC.  Guerra v. Shinseki, 642 F.3d 1046 (Fed. Cir. 2011).  The Veteran does not have a single service-connected disability rated at 100 percent, and the Board accordingly finds that a claim for SMC is not raised.

In sum, based on the evidence and analysis above the Board finds that during the period under review the occupational and social impairment associated with the Veteran's PTSD has more closely approximated the criteria for the currently-assigned 30 percent rating.  Accordingly, the claim must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56.
   

ORDER

An initial rating in excess of 30 percent for PTSD is denied.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


